Citation Nr: 1646068	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-07 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected type II, diabetes mellitus (DM). 

3. Entitlement to service connection for loss of teeth due to a periodontal condition (dental condition), to include as secondary to service-connected DM. 

4. Entitlement to service connection for a bilateral shoulder condition. 

5. Entitlement to service connection for a bilateral knee condition. 

6. Whether new and material evidence has been received to reopen a claim of service connection for major depressive disorder (MDD), or other acquired psychiatric conditions, to include as secondary to service-connected disabilities; and if so whether service connection is warranted.

7. Whether new and material evidence has been received to reopen a claim of service connection for a back condition; and if so whether service connection is warranted.

8. Whether new and material evidence has been received to reopen a claim of service connection for a cervical (neck) condition; and if so whether service connection is warranted.

9. Entitlement to a total disability rating based on individual unemployability (TDIU). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from October 2010 and July 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Veteran presented testimony at a Board Videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in October 2015; a transcript of that hearing has been associated with the claims file and is of record. 
The issues of entitlement to service connection for sleep apnea, dental disability, MDD, hearing loss, bilateral shoulder and knee conditions, back and neck conditions, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has provided new and material evidence regarding the possible etiology of his MDD, back, and neck disabilities.


CONCLUSIONS OF LAW

1. New and material evidence having been submitted, the claim of service connection for MDD is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2. New and material evidence having been submitted, the claim of service connection for a back disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. New and material evidence having been submitted, the claim of service connection for a neck disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. §§ 7104, 7105. Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination. Shade, 24 Vet. App. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance. Shade, 24 Vet. App. at 120.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Major Depressive Disorder

With regards to the Veteran's claim of service connection for MDD, the Board notes that the RO initially denied the Veteran's claim in March 2008.  In that rating decision, the RO found that the Veteran's record did not demonstrate any nexus between his current disability and his military service, or as secondary to any of the Veteran's service-connected disabilities.  The Veteran failed to file a timely appeal and the March 2008 rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. The Veteran applied to reopen the claim; and in an October 2010 rating decision, the RO denied reopening the claim for service connection, noting that the evidence of record since the March 2008 rating decision was not new and material. 

New evidence received subsequent to the March 2008 rating decision includes private and VA treatment records, lay statements, and hearing transcripts. The Board finds that the new evidence received since the initial March 2008 rating decision is new and material and sufficient to reopen a claim of service connection.  Specifically, the Board finds the Veteran's updated VA treatment records to be especially relevant as they reveal a plausible nexus between the Veteran's current array of service-connected disabilities and his currently diagnosed MDD.  To this end, the Board notes that in an October 2008 VA psychiatric treatment record, the record noted that the development of the Veteran's MDD may be in part based on the Veteran's stress from work due to his disabilities.  

The Board finds that such evidence is both new and material, as they were submitted after March 2008, and tend to establish a causal link between the Veteran's claimed MDD and his other service-connected conditions. Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's claim of service connection for MDD has been submitted, and the claim is reopened. See 38 C.F.R. § 3.156.

Back / Neck Condition 

Likewise, the Board finds that new and material evidence has been submitted for the Veteran's claim of service connection for a back and neck conditions.  In March 2008, the RO denied the Veteran's claim for both his neck and back conditions.  Specifically, the rating decision noted no in-service incident or injury in which had been alleged by the Veteran to link his claimed disability to his military service.   However, since that decision, the Veteran has presented testimony before the undersigned VLJ specifically noting that he believe that these claimed conditions are secondary to his service-connected disabilities, to include his diabetes.  As such, the Board finds that this new claim to reveal a plausible nexus in which service-connection, on a secondary basis, may be granted.  Consequently, the Board finds that such constitutes as new and material evidence sufficient to reopen the Veteran's claim for service connection for his claim back and neck conditions.  See 38 C.F.R. § 3.156.


ORDER

The application to reopen a claim of entitlement to service connection for MDD condition is granted.

The application to reopen a claim of entitlement to service connection for a back condition is granted.

The application to reopen a claim of entitlement to service connection for a neck condition is granted.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2014). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2015). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 
38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Hearing Loss 

The Veteran asserts that his current bilateral hearing loss is due to his military service.  He contends that his condition is the result of his exposure to noise trauma during service.  In July 2012, the Veteran was afforded a VA audiological examination to assess the nature and etiology of his claimed hearing loss. In that examination, the examiner diagnosed the Veteran with hearing loss in both ears. During the audiological examination, the Veteran's auditory threshold for both ears registered above 40 dBs on at least one frequency. The Board finds that there is no question as to the fact that the Veteran currently suffers from hearing loss in both his ears. However, the examiner during the examination concluded that the Veteran's hearing loss was not etiologically/causally related to his service.
The Board notes that, as a basis for the examiner's nexus conclusion for hearing loss, the examiner acknowledged the Veteran's lay contention of noise exposure during service.  However, the examiner reasoned that as the Veteran's hearing was normal upon exiting service, the Veteran's hearing loss was less likely than not caused by his military service.  Indeed, the Veteran's service treatment records for the time shortly after his separation from service, in an audiological examination conducted while he was in the reserves, in July 1974, showed normal hearing, under VA standards.  The examiner, therefore, opined that the Veteran's hearing loss was not due to any noise exposure the Veteran experience during service.   

To this end, the Board notes that the VA examiner's main rationale for his nexus opinion was that the Veteran's exited active service without any significant threshold shift in his hearing, or, rather, separated from active service with normal hearing; and therefore, his current hearing loss could not have been the result of any noise exposure during his service.  The Board points out, however, that this opinion fails to consider recent research involving hearing loss related to damage to auditory hair cells.  Therefore, the Board finds that the current VA examination to be inadequate for adjudication on the merits, and that an addendum VA medical opinion is necessary discussing relevant new research regarding the potential etiology of hearing loss and in-service noise trauma.

Major Depressive Disorder 

With regards to the Veteran's claims of service connection for MDD, sleep apnea, and a dental disability, all as secondary to the Veteran's service-connected DM, the Board finds that the VA examinations afforded to the Veteran for each of these conditions to be inadequate for adjudication on the merits.  The Board notes that for all three claims, VA examiners failed to speak to whether such disabilities were aggravated by the Veteran's other service-connected disabilities, to include DM.  As such, while the VA examiners for all three of these disabilities determined that such conditions were not caused by the Veteran's service-connected DM, such opinion is insufficient to be dispositive of the claims for service connection. 

Specifically, with regards to the Veteran's claim of service connection for MDD, an August 2009 VA psychiatric examination noted that the Veteran's psychiatric conditions were mainly due to, or caused by, the Veteran's stress related to his work, and also in part his son's employment/financial situation.  The examiner determined that the Veteran's service-connected conditions, to include his DM, did not cause his current psychiatric disability.  The examiner, however, failed to conclude whether the Veteran's DM or service connected conditions aggravated the Veteran's diagnosed MDD.  Indeed, as part of the opinion, the VA examiner explicitly noted that while the Veteran's DM and service-connected physical disabilities were not the cause of the Veteran's MDD, such may be contributing factors to the Veteran's psychiatric condition.  Consequently, the Board finds that such failure to opine on aggravation for a secondary condition renders such examination inadequate and further calls for an addendum opinion or additional examination. See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Dental Condition

Likewise, the Board notes that the Veteran was afforded a VA examination and addendum opinion regarding his dental condition in August 2009 and August 2010, respectively.  In the initial August 2009 examination, the Veteran was diagnosed with loss of teeth; however, the examiner opined that such loss of teeth was not caused by the Veteran service-connected DM, but instead the Veteran's lack of oral hygiene. The examiner, however, failed to speak to whether the Veteran's DM aggravated the loss of teeth, while, again, noting that uncontrolled DM was a risk factor for such dental condition.  Such discussion of aggravation was again not spoken to in the subsequent August 2010 addendum opinion, which only spoke to the fact that the Veteran's dental condition was not caused by his DM.  Therefore, the Board must find that the examination and opinions related to the Veteran's claim for a dental condition, as secondary to DM to be incomplete and remand is necessary to obtain an addendum opinion regarding aggravation.  Id.




Sleep Apnea

The Board also notes that the Veteran was provided a VA examination for his claim for sleep apnea in July 2012.  During that examination, the VA examiner concluded that the Veteran's diagnosed obstructive sleep apnea was not related to the Veteran's service-connected DM.  Here, again the examiner's report failed to provide any opinion regarding aggravation, rending it inadequate for adjudication; and like the Veteran's claim for a dental condition and MDD, must be remanded for an addendum opinion for the VA to fulfill its duty to the Veteran. 

Back and Neck Conditions

The Board notes that the Veteran has yet to be afforded an examination regarding his back or neck conditions.  Specifically, these claims had all been previously denied based on the fact that there was no evidence of an in-service injury or incident.  However, as the Veteran testified during his hearing before the undersigned VLJ, such conditions are claimed as secondary to his already service-connected conditions, to specifically include his diabetes.  Therefore, as the Veteran had never been afforded a VA examination regarding the etiology of these claimed conditions, the Board finds that the evidence of record is sufficient to trigger the VA's duty to provide the Veteran a VA examination so that any decision regarding the Veteran's claim is an informed one, based on contemptuous and competent medical evidence.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, after acquiring any outstanding VA and private medical/treatment records, the Veteran should be afforded a VA examination regarding his claimed back and neck conditions, as they relate to his service-connected disabilities. 

Bilateral Shoulder Condition

Likewise, the Board finds that the Veteran has not been afforded a VA examination regarding the etiology of his claimed shoulder condition.  Again, during his Board hearing, the Veteran alleged that such pain and limitation of motion in his shoulder were due to his service-connected disabilities, to specifically include his diabetes.  The Board finds that such claim is sufficient to overcome the low threshold of McLendon, and triggers the VA's duty to provide the Veteran with a VA examination to determine any nexus between the Veteran's claimed shoulder condition and his already service-connected conditions, to include aggravation.  As such remand is required for the VA to fulfill its duty the Veteran.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Bilateral Knee Condition

Furthermore, with regards to the Veteran's claim for a bilateral knee condition, the Board finds that the claim similarly requires an examination regarding the etiology of this disability. The Board notes that a close review of the VA treatment records demonstrates a history of knee pain, to include possible diagnoses of osteoarthritis; and like the Veteran's other musculoskeletal conditions, the Veteran has claimed that such knee disability condition are related to his service-connected diabetes, or at least aggravated by such.  Again, in his testimony before the VLJ, the Veteran explicitly noted his inability to stand or walk for long periods of time, and required the use of a cane and sometime crutches.  Consequently, the Board finds that the evidence is sufficient to at least trigger the VA's duty to provide the Veteran with an examination to assess the nature and etiology of his claimed knee disability, to include as secondary to any of his currently service-connected disabilities. 
  
TDIU

Finally, with regard to the Veteran's request for a TDIU. The Board finds that this claim is inextricably intertwined with the issue remanded herein.  Accordingly, since such claims are being remanded, the Board finds that it would be potentially prejudicial to the Veteran for the Board to consider this derivative claim prior to the determination of such other claims. See Bernard v. Brown, 4 Vet. App. 384 (1993). Because the matter of entitlement to service connection for other disabilities discussed above will have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  The Board notes that while the Veteran's service-connected disabilities already meet the schedular criteria for consideration of TDIU, such determination may be affected by the granting of any of the forgoing claims remanded herein.  Specifically, the Veteran has consistently asserted that his inability to work relates directly to both his psychiatric and physical disabilities, which are both all remanded herein for further development.  As such, a decision with regards to any of these claimed conditions on remand my affect the merits of the Veteran's claim for a TDIU, therefore the Veteran's claim for TDIU must be remanded. 

Additionally, the Board notes that the Veteran's claim for a TDIU require a VA social and industrial survey conducted by a VA social worker to determine whether the combination of all the Veteran's service-connected conditions prevents the Veteran from obtaining or sustaining a substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for any of his claimed conditions that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.
3. After the above has been completed, the RO should obtain an addendum medical opinion from the same examiner that conducted the Veteran's July 2012 audiological examination for his claim for bilateral hearing loss. If that examiner is not available, provide the Veteran's claims file to another appropriate VA examiner for an opinion regarding the etiology of the Veteran's bilateral hearing loss. 

Based on a review of the claims folder, the examiner is ask to please comment as to whether it is at least as likely as not that any current hearing loss disability had its onset in service, was caused by service or is related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to the current hearing loss. Please comment upon the reports of the prior examinations and explain the reasons/basis for any conclusions provided. 

Regarding the basis for that opinion, the examiner is specifically asked to comment on the likelihood that the loud noises experienced during the Veteran's service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service. If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

The examiner should specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the below:

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

4.  Arrange for the Veteran's claims file, and a copy of this remand to be reviewed by adequately qualified VA examiners to obtain an addendum opinion with regards to the etiology of the Veteran's claimed MDD, dental condition, and sleep apnea.  This report/addendum opinion should discuss the etiology of the claimed conditions, to include as secondary to any of the Veteran's already service-connected disabilities, to particularly include his diabetes, and addressing whether it is at least as likely as not that the Veteran's disorders are related to/caused by, or AGGRAVATED (permanently worsened beyond normal progression) by any of his service-connected conditions, or his military service.

a. All testing deemed necessary should be performed. 
b. The examiner must review all medical evidence associated with the claims file, to specifically include past examinations and opinions regarding the etiology of these claimed conditions, and must reconcile any opinion that differ from those already of record.  

c. A complete rationale for any opinion expressed should be included in the examination report. 

5.  Finally, schedule the Veteran for a VA C&P examination to determine the nature and etiology of the Veteran's claimed back, neck, bilateral knee, and bilateral shoulder conditions, to include a current diagnosis.  For any diagnosed conditions revealed upon examination, the examiner is directed to issue an opinion that specifically addresses the issue of nexus between any in-service incurrence or aggravation of the Veteran's claimed conditions and his current disabilities, providing a full explanation for the conclusion.  Specifically, the examiner is asked to opine whether it is as likely as not (fifty percent or greater) that any of the Veteran's claimed conditions are etiologically related to his military service. 

a.  Additionally, the examiner is ask to address whether it is at least as likely as not that any diagnosed disabilities are related to/caused by, or AGGRAVATED (permanently worsened beyond normal progression) by any of his already service-connected conditions, to include diabetes.

b.  A complete rationale for any opinion expressed should be included in the examination report. 

6. After the above have been accomplished, the AOJ should obtain a social and industrial survey with regards to the effects of the Veteran's service-connected disabilities and his employability. The social worker must be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.

a. Based on a review of the claims file, the social worker must provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities. 

b. The social worker must provide all findings, along with a complete rationale for his or her opinion, in the examination report. If any of the above requested opinion cannot be made without resort to speculation, the social worker must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

7. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


